DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this _17th day of
February, 2017 by and between LG Capital Funding, LLC (the “Seller”) and GHS
Investments, LLC (the “Buyer”).

1.       PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at each Closing as hereinafter
defined, the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. Transferred Rights shall mean all rights with respect to
$563,027.81 in principal, accrued interest, and settlement premiums under those
certain Convertible Promissory Notes (collectively, the "Notes") issued to the
Seller by Rich Pharmaceuticals, Inc. (“Borrower” or “Company”) in the principal
face amounts as outlined in Schedule 1 below. By its signatures hereto, the
Borrower accepts the assignment of the Transferred Rights to Buyer and agrees
that Buyer may convert the Transferred Rights into shares of the Company’s
common stock.

Schedule 1

Principal Date of Issuance Present Balance with Interest, and settlement
premiums $30,000 "LG 1"

5/26/16 8%

Redeemable Convertible Note.

$38,106.74 $19,864.73 "LG 2"

6/8/16 - Originally issued to Typenex on 5/29/15 pursuant to a

$362,500 Note and

$19,864.73 assigned to LG on 6/6/2016.

$26,558.87 $84,250 "LG 3"

6/10/16 - 8%

Redeemable Convertible Note.

$134,213.71 $29,117.91 "LG 4" 6/23/16 - Originally issued to Auctus on 3/9/15
and assigned to LG 6/23/16. $44,432.65 $56,000 "LG 5" 6/24/16 8% Convertible
Redeemable Note. $90,075.62 $58,000 "LG 6" 7/8/16 8% Convertible Redeemable
Note. $92,453.59

 1 

   

 

$32,000 "LG 7"

10/31/16 - 8%

Convertible Redeemable Note.

$49,799.01 $56,000 "LG 8" 11/17/16 8% Back End Note. $87,387.62

 



2.CONSIDERATION

 

The "Purchase Price" for each "Assigned Portion" of the Notes shall be the
Buyer’s payment to the Seller, to be broken into four (4) monthly (31 calendar
day) Tranches (each a "Tranche") as follows:

 

Issuance Date

 

Tranche 1

 

Tranche 2

 

Tranche 3

 

Tranche 4

5/26/2016 38106.74       6/8/2016 26558.87       6/10/2016   134213.71    
6/23/2016 44432.65       6/24/2016       90075.62 7/8/2016     92453.59  
10/31/2016     49799.01   11/17/2016       87387.62 $ 109,098.26 $ 134,213.71 $
142,252.60 $ 177,463.24



 

3.CLOSING

 

The Closing of Tranche 1 contemplated by this Agreement shall take place no
later than February 17 , 2017. Buyer shall only obtain beneficial ownership over
those Assigned Portions of the Transferred Rights for which Buyer has rendered
payment to the Seller. As long as Buyer has made timely payments in accordance
with the Schedule above, the Seller shall not sell, convert or in any way
hypothecate unsold portions of the Notes.

The closing of Tranche 2 shall take place no later than March 20, 2017. The
closing of Tranche 3 should take place no later than April 20, 2017. The closing
of Tranche 4 should take place no later than May 20, 2017. Buyer shall only
obtain beneficial ownership over those Assigned Portions of the Transferred
Rights for which Buyer has rendered payment to the Seller. As long as Buyer has
made timely payments in accordance with the Schedule above, the Seller shall not
sell, convert or in any way hypothecate unsold portions of the Notes.

 

The Seller presently has 2,522,517,897 authorized but unissued shares of the
Company's stock in reserve for its benefit. Upon the closing of Tranche 1,
Seller shall authorize the release of 630,629,474 shares back to the treasury of
the issuer for the benefit of the Buyer. Seller shall subsequently release
630,629,474 upon the closing of Tranche 2, to be

 2 

   

630,629,474 upon the closing of Tranche 3 and 630,629,474 upon the closing of
Tranche 4. A tranche must be closed and funded within 5 business days of the
dates listed above or the Seller may terminate this Agreement. In the event the
tranche in question is not funded on the date specified above, the numbers may
be revised by the Seller to reflect additional accrued interest

 

4.       REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents
and warrants to the Buyer as follows:

 

4.1               Status of the Seller and the Note. The Seller is the
beneficial owner of the Notes, and the Notes are free and clear of all
mortgages, pledges, restrictions, liens, charges, encumbrances, security
interests, obligations or other claims. The Notes are currently outstanding and
Seller is informed by Company that the Notes represent bona fide debt
obligations of the Company.

 

4.2               Authorization; Enforcement. (i) Seller has all requisite
corporate power and authority to enter into and perform the Agreement and to
consummate the transactions contemplated hereby and to sell each Note, in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by the Seller and the consummation by it of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) have been duly authorized by the Seller and no further consent or
authorization of the Seller or its members is required, (iii) this Agreement has
been duly executed and delivered by the Seller, and (iv) this Agreement
constitutes a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application.

 

4.3               No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Notes to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

4.4               Title; Rule 144 Matters. Seller has good and marketable title
to the Notes, free and clear of all liens, restrictions, pledges and
encumbrances of any kind. Seller is not an “Affiliate” of the Company, as that
term is defined in Rule 144 of the Securities Act of 1933, as amended (the “1933
Act”) and has not been an "Affiliate" for at least Ninety (90) calendar days
prior to the execution of this Agreement.

 3 

   



 

4.5Consent of the Company.

 

(i)                  The Company, as evidence by its signature at the foot of
this Agreement, hereby represents and warrants that, upon delivery to the
Company of the Notes, the Company shall promptly cause to be issued to and in
the name of Buyer one of more new executed Notes in the principal aggregate
amount of equal to the face value of the Note. The Notes may contain the same
restrictive legend as provided in the original Note, but no stop transfer order.
The Notes are currently outstanding in the entire amount stated and represent
bona fide debt obligations of the Company.

 

(ii)                 The signature by the Company also represents the Company’s
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.

 

5.       REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The
Buyer hereby represents warrants and acknowledges to the Seller as follows:

 

5.1               Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the partial purchase of the Notes and has had substantial experience in
previous private and public purchases of securities. Buyer is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission under the Securities Act;

 

5.2               Authorization; Enforcement. (i) Buyer has all requisite
corporate power and authority to enter into and perform the Agreement and to
consummate the transactions contemplated hereby and to purchase each Note, in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by the Buyer and the consummation by it of the transactions
contemplated hereby (including, without limitation, the purchase of the Note by
the Buyer) have been duly authorized by the Buyer and no further consent or
authorization of the Buyer or its members is required, (iii) this Agreement has
been duly executed and delivered by the Buyer, and (iv) this Agreement
constitutes a legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application.

 

5.3               No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 4 

   



 

5.4               Big Boy Acknowledgement. Buyer acknowledges that: (i) Seller
may be, and Buyer is proceeding on the assumption that Seller is, in possession
of material, non-public information concerning the Company and its direct and
indirect subsidiaries (the “Information”), which is not or may not be known to
Buyer and that Seller has not disclosed to Buyer; (ii) Buyer is voluntarily
assuming all risks associated with the purchase of the Notes and expressly
warrants and represents that (x) except as otherwise stated or represented
herein, Seller has not made, and Buyer disclaims the existence of or its
reliance on, any representation by Seller concerning the Company or the Notes,
and (y) Buyer is not relying on any disclosure or non-disclosure made or not
made, or the completeness thereof, in connection with or arising out of the
purchase of the Note (except as otherwise stated or represented herein), and
therefore has no claims against the Seller with respect thereto; and (iii)
Seller shall not have any liability, and Buyer waives and releases any claim
that it might have against Seller or any of its partners, representatives,
agents and affiliates whether under applicable securities law or otherwise,
based on Seller’s knowledge, possession or nondisclosure to Buyer of the
Information, except for any representations or warranties of the Seller
contained herein).

 

6.MISCELLANEOUS

 

6.1               Binding Effect; Benefits. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2               Notices. All notices, requests, demands and other
communications which are required to be or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person, or transmitted by telecopy or telex, or upon receipt after dispatch
by certified or registered first class mail, postage prepaid, return receipt
requested, to the party to whom the same is so given or made, at the following
addresses (or such others as shall be provided in writing hereafter):

 

(a)If to the Buyer to: GHS Investments LLC

200 Stonehinge Lane Suite 3

Carle Place, NY 11514

Attn: Sarfraz Hajee

 5 

   



 

(b)If to the Seller to:

LG Capital Funding, LLC 1218 Union St, Suite #2

Brooklyn, NY 11225

Attn: Joseph Lerman 

 

6.3               Entire Agreement. This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

 

6.4               Further Assurances. After the Closing of Tranche 1, at the
request of either party, the other party shall execute, acknowledge and deliver,
without further consideration, all such further assignments, conveyances,
endorsements, deeds, powers of attorney, consents and other documents and take
such other action as may be reasonably requested to consummate the transactions
contemplated by this Agreement.

 

6.5               Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6               Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7               Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

6.8               Severability. If any term or provision of this Agreement shall
to any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

6.9               Amendments. This Agreement may not be modified or changed
except by an instrument or instruments in writing executed by the parties
hereto.

 6 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BUYER:

GHS Investments, LLC

 

 

By: /s/ Authorized Signatory

Title:

 

SELLER:

 

LG Capital Funding, LLC

 

By: /s/ Authorized Signatory



Title:

 

ACCEPTED AND AGREED:

 

Rich Pharmaceuticals, Inc.

 

 

By: /s/ Ben Chang

Title: CEO

 7 

   

  

NON-AFFILIATION LETTER

 

February 17, 2017

 

 

 

GHS Investments, LLC Gentlemen:

Please let this letter serve as confirmation that LG Capital Funding, LLC is not
now, and has not been during the preceding 90 days, an officer, director, 10% or
more shareholder of Rich Pharmaceuticals, Inc. or in any other way an
“affiliate” of Rich Pharmaceuticals, Inc (as that term is defined in Rule 144(a)
(1) adopted pursuant to the Securities Act of 1933, as amended).

 

Very truly yours,

 

LG CAPITAL FUNDING, LLC

 

 

/s/ Jospeh Lerman 

By: Joseph Lerman, Manager

 8 

   

